As affecting the merits of appellant's motion for rehearing we make a statement of the facts supplemental to that contained in our original opinion. Appellant and his two companions were arrested at night with the whisky in question in their car. It is not clear whether they were going down to the point where there was presently found located a still, mash, etc., or whether they were just coming from said place, but as we understand the record they were going to it. The sister of one of appellant's companions testified that she lived in Electra and that she had with her another sister who was in the last stages of tuberculosis, and that about a day or two before the date of the alleged commission of this offense she asked her brother to get some whisky for their sister's use as medicine, and that he replied to her that he would go that afternoon and be back with this whisky, but that he did not come back and that she found out a day or two later that he was arrested on this charge and in jail. From Electra where this witness lived by way of Vernon out to where the party were arrested appears to be about sixty-five miles. Officers of *Page 474 
Vernon testified that on the afternoon immediately preceding the night of the arrest they observed "some parties around like they were going down there;" that they left Vernon about 4 P.M. and went down on Wichita river and to the neighborhood of the mouth of Coffee Creek and searched for stills, but about eight o'clock they went up and selected a place for observation on a road leading down into the river bottom and presently observed the lights of a car coming. They stopped the car and found it to contain appellant and his two companions, the whisky in question and the empty demijohn testified about. It was in testimony that after being arrested appellant and one of his companions led the way down to a point on Coffee Creek where were found a tent, and near by a still, barrels of mash, etc. As shedding light on appellant's attitude in regard to the liquor in question and his connection therewith, a witness testified that a short time before the arrest he was down on Wichita river in the vicinity where the arrest took place and saw appellant near the tent referred to. He said appellant was just standing there looking around when witness observed him. This witness said he was familiar with the odor of mash and that he smelled it at the time he saw appellant.
That the party were going toward or coming from the point where the still, mash, tent, etc., were found, and also testimony of the finding of said articles, was admissible for what it was worth as showing appellant's connection with the liquor in the car, and his guilty knowledge of its possession at the time, and that it was being transported in violation of law. We do not deem the disposition of this matter in our original opinion erroneous.
When testimony is offered by the State that may be considered objectionable by appellant, he may not acquiesce in its introduction by failing to object thereto, — and afterwards be heard to complain.
We regret our inability to agree with appellant on the reconsideration of the facts, that there is not sufficient testimony to support the conclusion of guilt.
Appellant's motion will be overruled.
Overruled.